COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Centerpoint Houston Electric, LLC v. 5433 Westheimer, LP; 5433
                          Westheimer, GP LLC and Songy 5433 Westheimer GP LLC

Appellate case number:    01-15-00335-CV

Trial court case number: 2012-75635

Trial court:              269th District Court of Harris County

        The clerk’s record was due May 11, 2015. On the same date, Centerpoint filed a motion
to extend time to file the record, requesting 30 days to file the record. This Court granted the
motion and extended the deadline to June 11, 2015. Although the reporter’s record was filed, the
District Clerk advised this court on June 15, 2015, that the clerk’s record had been prepared, but
that payment arrangements had not been made. On October 8, 2015, this Court issued a notice
threatening dismissal for nonpayment for the clerk’s record unless Centerpoint filed written
evidence showing payment or payment arrangements had been made by October 23, 2015. No
response was filed. On November 18, 2015, appellees filed a motion to dismiss, based on the
nonpayment for the clerk’s record. On December 1, 2015, Centerpoint finally responded,
requesting another 30 days for the clerk’s record to be filed and not attaching written proof of
payment.
        We grant Centerpoint’s motion and grant an extension until December 11, 2015, to file
the clerk’s record. No further extensions will be granted. Given the existing delays caused by
not filing the clerk’s record for more than 6 months, any further extension motions in this case
for the record or the briefs will be denied absent exceptionally compelling reasons.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: December 3, 2015